ORDER DISMISSING PETITION TO REHEAR
The appellant, Earnest Malone, Jr., has petitioned this Court for a rehearing. In support of his petition, appellant cites that our holding is:
1. In conflict with Howell v. State, 569 S.W.2d 428 (Tenn.1978);
2. In conflict with Tenn.Code Ann. § 40-35-308; and
3. In violation of the double jeopardy clause of the federal and Tennessee constitutions.
For the following reasons, appellant’s Petition to Rehear is denied.
I
Our holding in State v. Malone, No. 01C01-9504-CC-00116 (Tenn.Crim.App. Nov. 15, 1995) does not contravene the principles enunciated in Howell v. State, supra. In Howell, the Supreme Court addressed whether sentences could be aggregated when determining parole eligibility. The Court held that a consecutively ordered sentence of incarceration commenced immediately upon an inmate’s release, from a prior sentence, on parole. Howell, 569 S.W.2d at 433. Our decision in Malone, however, is limited to resolving when a probationary term commences. We held that a trial judge may toll the commencement of a fully suspended sentence until absolute completion of a consecutive sentence.1
In Howell, the Court was concerned that tolling subsequent consecutive sentences *46of incarceration until release from both confinement and parole would: (1) “erode” the concept of consecutive sentencing, and (2) “nullify consecutive life sentences.” Howell, 569 S.W.2d at 432. With regard to determinate consecutive sentences and life sentences, Howell recognizes that actual periods of incarceration must run in succession. To hold otherwise would grant convicts sentenced to consecutive determinate sentences freedom from confinement during intervening periods of paroled release.2 Moreover, convicts sentenced to consecutive life sentences and paroled, on count I, after 30 years would remain on parole for the remainder of their life and, therefore, commencement and incarceration for a subsequent consecutive life sentence would never accrue.3 These results not only contravene the principles of sentencing but also the judge’s intent in ordering consecutive sentences.
Our holding in Malone effectuated the trial judge’s intent in sentencing appellant. We held that by running appellant’s sentences consecutively, the trial judge intended to toll appellant’s probationary period in Case No. F-26102 until such time that appellant had absolutely discharged his debt to society in Case No. F-26381. This holding neither “erodes” nor nullifies the concepts of consecutive sentencing as contemplated by Howell. Accordingly, it is unnecessary to extend Howell’s logic to issues of tolling probationary periods in order to preserve the principles of consecutive sentencing.
Malone is consistent with decisions in jurisdictions also running parole periods concurrently with the commencement of consecutive sentences of incarceration.4 In Cawley v. Arizona Board of Pardons and Paroles, 145 Ariz. 387, 701 P.2d 1195 (App.1984), the court addressed whether periods of parole may be tolled while the offender is serving the underlying consecutive sentences. The court held, citing Howell v. State, 569 S.W.2d 428 (Tenn.1978), that “[w]hen an offender is paroled to the Department of Corrections or to another jurisdiction to begin serving a consecutive sentence, such parole time must run concurrently with the running of the subsequent sentence.” Cawley, 145 Ariz. at 389, 701 P.2d at 1197.
The Arizona Court of Appeals, however, did not interpret Cawley as prohibiting sentencing judges from tolling the commencement of suspended sentences until release from both incarceration and parole supervision.5 In State v. Gandara, 174 Ariz. 105, 847 P.2d 606 (App.1992), the same court that decided Cawley held that a suspended sentence commenced upon release from parole supervision as opposed to the date of physical release from incarceration. Id. at 108, *47847 P.2d at 609. The Court reasoned that consecutive sentences should not commence after indefinite prior sentences. Id. at 107, 847 P.2d at 608. Appellant may not qualify for parole or have his parole revoked leading to re-imprisonment. Id. at 108, 847 P.2d at 609. Therefore, to make certain that sentences are clear and not indefinite, suspended sentences must begin upon appellant’s absolute discharge from his prior sentence. Id.
Malone merely recognizes and effectuates a trial judge’s broad discretionary power in sentencing. Probationary sentences, unlike parole releases, are ordered by the trial judge during sentencing. Howell’s application and logic does not impinge upon a trial judge’s broad discretionary power to toll fully suspended sentences until the absolute discharge of a consecutive sentence.
II
The substance of appellant’s second argument is that by running his two year suspended sentence consecutively to the six year sentence, the trial court has made the two year sentence “more onerous.” Tenn. Code Ann. § 40-35-308 (1990) prohibits the trial court from making “the conditions of supervision more onerous than those originally imposed.” Running a sentence consecutively, however, does not alter a condition of probation supervision. See Tenn.Code Ann. § 40—35—303(d)(1)—(10) (1995 Supp.) (listing types of conditions referred to in Tenn.Code Ann. § 40-35-308). Moreover, by running the sentences consecutively, appellant is unable to escape the full impact of his separate convictions.
III
We have reviewed appellant’s contention that our holding violates the double jeopardy clause and find it devoid of merit. Contrary to appellant’s assertion, he was not placed on probation twice for the same offense. Furthermore, if we were to accept his logic, trial courts would be precluded from running two fully suspended sentences consecutively.
CONCLUSION
Accordingly, the appellant’s Petition to Rehear is denied.
/s/ Paul G. Summers Paul G. Summers, Judge
/s/ John H. Peay John H. Peay Judge
/s/ David H. Welles David H. Welles, Judge

. We held that, for purposes of determining when a probationary period commences, a sentence is not satisfied until a convict’s release from both prison and parole supervision.


.Service of two 35 year sentences ordered consecutively would run as follows:
[[Image here]]


. Service of two life sentences ordered consecutively would run:
[[Image here]]


. Jurisdictions recognizing a trial court's authority to toll suspended sentences until completion of both confinement and parole: United States v. Williams, 15 F.3d 1356 (6th Cir.1994); United States v. Derewal, 66 F.3d 52 (3rd Cir.1995); United States v. Johnson, 892 F.2d 369 (4th Cir.1989); Knight v. United States, 73 F.3d 117 (7th Cir.1995); United States v. Daly, 839 F.2d 598 (9th Cir.1988); United States v. Wright, 744 F.2d 1127 (5th Cir.1984); State v. Gandara, 174 Ariz. 105, 847 P.2d 606 (App.1992); State v. Department of Health and Soc. Serv., 133 Wis.2d 47, 393 N.W.2d 105 (1986); State v. Martinez, 108 N.M. 604, 775 P.2d 1321 (Ct.App.1989).


. The New Mexico Supreme Court has held, as in Howell, "that in the case of consecutive sentencing, the parole period for each offense commences immediately after the period of imprisonment for that offense, and such parole time will run concurrently with the running of any subsequent basic sentence then being served.” Brock v. Sullivan, Warden, Pen. of New Mexico, 105 N.M. 412, 414-15, 733 P.2d 860, 862-63 (1987).
However, Brock does not prohibit tolling commencement of suspended sentences until absolute discharge of a consecutive sentence of incarceration and any subsequent parole. State v. *47Martinez, 108 N.M. 604, 775 P.2d 1321 (Ct.App.1989).